DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020, 09/22/2021 and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-7 are objected to because of the following informalities:  such as the use of hyphen marks. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 13, 16-21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave (US20130091168) in view of Bugenhagen (US20130301460).
As to claim 1, Bhave teaches a method of measuring metrics of a computer network, comprising the steps of: - from a plurality of data sources collecting data points, (¶0023 collected data from many sources; ¶0034 collecting data based upon  slices; slice represents a point(data point); ¶0054 measure performance metrics; ¶0055 metric data  local area network; ¶0058 data values gathered) comprising the steps of: - from a plurality of data sources collecting data points, (¶0023 collected data from many sources; ¶0034 collecting data based upon slices; slice represents a point; ¶0058 data values gathered) wherein the set data points collected from each data source are collected during a sampling period that may be unique for each data source and set of data points (¶0004 data has been gathered, dataset; ¶0023 collected data from many sources; ¶0171 performance metric data  import  at  intervals;  ¶0176 loads  data for given sampling intervals) wherein a set of data points, referred to as sample, is collected throughout each sampling period  for each data source, (¶0004 data has been gathered, dataset; ¶0023 collected data from many sources;  ¶0171 performance metric data  import  at  intervals; ¶0176 data for given sampling intervals) wherein each data source is associated with a fractile information type that specifies how fractile information instances are processed and encoded, and decoded, (¶0032 encoding the performance metric data; ¶0110 encoding data performance metric values; ¶0160 performance data values; ¶0172 processing of performance metric data) wherein the fractile information instance, for each data source, is compressed and transmitted to a computing device or server for further processing when the sampling period  ends. (¶0033 data is collected compress and send the performance data over to server; ¶0176 data will be compressed).
Although Bhave teaches the method recited above, wherein Bhave fails to expressly teach wherein a reset is performed at the beginning of each sampling period for each data source yielding an empty fractile information instance and wherein collected data points, for each data source, are processed the by repeatedly updating the associated fractile information instance , throughout the sampling period.
Bugenhagen, however discloses, wherein a reset is performed at the beginning of each sampling period for each data source yielding an empty fractile information instance, (¶0103 counter, sampling window; ¶0239 counters within each of the network communications devices may be reset; ¶0250  received statistical  values, start time; ¶0337 window size is at zero (0)) wherein collected data points, for each data source, are processed the by repeatedly updating the associated fractile information instance , throughout the sampling period, (¶0103 sampling window of time for collecting  information; ¶0112 periodic updates; ¶0184 updates, which may occur periodically (e.g., once per second); ¶0328 update Window).
Thus given the teachings of Bugenhagen it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Bugenhagen and Bhave for resetting/clearing sampling window start value to zero and providing updates during sampling window. One of ordinary skill in the art would be motivated to allow for loop system to effectively automate window setting to the optimal setting for obtaining throughput performance. (See Bugenhagen para 0325)
As to claim 3, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bhave further teaches the method of measuring metric of a computer network according to claim 1,wherein the collection of data points  from one or more data sources are performed by test agents, (¶0056 probes can be any agent hardware and/or software combination that can collect the desired performance metric data; ¶0171 probe  data importer, test data (probe test agent)) wherein each test agent updates  the tractile information instance associated with each data source immediately after collecting each data point throughout the sampling period, (¶0056 probes can be any agent hardware and/or software combination that can collect the desired performance metric data; ¶0171 probe  data importer, test data (probe test agent); ¶0172 data is processed, and data structures in memory are updated to reflect the collected performance metric data; ¶0176 probe adds updated performance data; performance metric data) wherein each test agent up-loads tractile information instances  to a control center after the end of each sampling period, to be available for further processing. (¶0033 agent programs collect, compress and send the performance data over the data link to server; ¶0177 central server processing analysis of performance metric data).
As to claim 4, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bhave further teaches the method of measuring metric of a computer network according to claim 1, wherein the collection  of data points are performed by test agents which collects all data points of a sample  throughout a sample time period, (¶0033 agent programs collect,  performance data over the data link to  server; ¶0034 performance data based upon  slices;  slice represents a point; ¶0171 data import (collection and/or upload) operations at regular intervals; ¶0174 sampling intervals) wherein the test agents upload the entire sample to the a control center at the end of the sample time period, (¶0033 agent programs collect,  performance data over the data link to  server;  ¶0171 data import(collection and/or upload) operations at regular intervals; ¶0174 sampling intervals) wherein the control center produces a fractile information instance from the received sample to be available for further processing. (¶0033 agent programs collect, and send the performance data over the data link to server; ¶0177 central server processing analysis of performance metric data).
As to claim 5, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bhave further teaches the method of measuring metric of a computer network according to claim 1,  wherein the control center starts  with an empty/reset fractile information instance for each data source at the beginning of the sample time period, (¶0086 performance metric for the resource specified at the beginning of the time,  a blank or empty value) wherein the test agents repeatedly upload  individual data points, or sets of data points, to the control center throughout the sampling period, (¶0171 probe runs data import operations at regular intervals, import performance data) wherein the server updates  the fractile information instance immediately after receiving each data point, for each data source, as it receives data- points throughout the sampling period, (¶0033 agent programs collect, compress and send the performance data over the data link to server; ¶0171 data import (collection and/or upload) operations at regular intervals; ¶0174 sampling intervals; ¶0176 probe adds updated performance data; performance metric data) wherein the fractile information instance represents the entire sample at the end of the sampling period  and is available for further processing. (¶0090 performance metric sample; ¶0154 results in all the performance data at the end time identified; ¶0176 processing performance metric data). 
As to claim 7, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bhave further teaches the method of measuring metrics of a computer network according to claim 1, wherein the step of collecting includes a sampling period, wherein a period between individual measurements as well as the length of the sampling period is varied depending on one or more of: the metric measured, a traffic rate in a part of the network where the measurement takes place. (¶0033 agent programs collect,  performance data over the data link to  server;  ¶0111 performance values attributes; changes of different attributes over a particular interval; ¶0152 attributes (related to) performance data measured; ¶0171 data import(collection and/or upload) operations at regular intervals; ¶0174 sampling intervals). 
As to claim 8, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bhave further teaches the method of measuring  metrics of a computer network according to claim 1, wherein the step of collecting  sets of data points during a sampling period includes a sampling period being the smallest time-frame where statistical analysis of data is supported. (¶0091 sampling interval is 1 minute (time frame); ¶0171 data import (collection and/or upload) operations at regular intervals; ¶0174 sampling intervals; ¶0177 analysis of performance metric data). 
As to claim 13, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bhave further teach the method of measuring metrics of a computer network according to claim 1, wherein the step of further processing comprises that compressed fractile information instances are stored in a data base at the server using a time stamp as key and the compressed fractile information as binary data, BLOB. (¶0022 databases to store performance data; ¶0157 configuration data (related to) performance metric data; ¶0173 data timestamp; ¶0176 performance metric data compressed saved).
As to claim 16, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bhave further teaches the method of measuring metrics of a computer network according to claim 1, wherein aggregation of two or more original fractile information instances, representing the same data source but at different time frames, is achieved by first decompressing them and then computing new aggregate counters, one by one, by adding  the corresponding counters from the original fractile information instances. (¶0112 decompressing performance metric data; ¶0172 performance metric data grouped; counters of each resource will be grouped together; counter created). 
As to claim 17, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bugenhagen further teaches the method of measuring  metrics of a computer network according to claim 1, wherein fractile information instances are aggregated, which can be different between different data points. (¶0149 aggregate of two or more segments, between two end-points; segments based on the network performance information). 
Thus given the teachings of Bugenhagen it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Bugenhagen and Bhave for aggregation of data between points. One of ordinary skill in the art would be motivated to allow for detect threshold crossings. (See Bugenhagen para 0110)
As to claim 18, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bugenhagen further teaches the method of measuring  metrics of a computer network according to claim 1, wherein scheduling of aggregation is defined by an aggregation scheme. (¶0143 Collection of the network performance information may occur at regular (scheduled) intervals (based on) collection schemes communication of information). 
Thus given the teachings of Bugenhagen it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Bugenhagen and Bhave for data aggregation scheduling scheme. One of ordinary skill in the art would be motivated to allow for assign priority to scheduled traffic flows. (See Bugenhagen para 0026)
As to claim 19, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bugenhagen further teaches the method of measuring  metrics of a computer network according to claim 1, wherein each data source is associated with an aggregation scheme. (¶0143 Collection of the network performance information may occur at regular (scheduled) intervals (based on) collection schemes communication of information). 
Thus given the teachings of Bugenhagen it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Bugenhagen and Bhave for data aggregation scheduling scheme. One of ordinary skill in the art would be motivated to allow for monitoring service level agreement parameters to determine if obligations under the agreement are met. (See Bugenhagen para 0256)
As to claim 20, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bhave further teaches a non-transient computer readable medium storing a computer program loadable into a memory communicatively connected or coupled to at least one data processor, comprising software for executing the method according to claim 1 when the program is run on the at least one data processor. (¶0043 computer readable media may be involved in supplying one or more sequences of one or more instructions to processor for execution).
As to claim 21, the combination of Bhave and Bugenhagen teach the method of claim1, wherein Bhave further teaches A non-transient processor-readable medium, having a program recorded thereon, where the program is to make at least one data processor execute the method according to claim 1,  when the program is loaded into the at least one data processor. (¶0043 computer readable media may be involved in supplying one or more sequences of one or more instructions to processor for execution).
As to claim 32, Bhave  teaches a system connectably associated to a computer network comprising data sources, wherein the system comprises a server and/or control center and to the data sources associated slave devices, test agents, (¶0038 computer system, server, processor; ¶0054 agent(s), probe; ¶0171 probe (for) test(ing) data) and the test agents is configured to (¶0056 probes can be any agent hardware and/or software combination that can collect the desired performance metric data; ¶0171 probe  data importer, test data (probe test agent)) wherein a set of data points constituting a sample is collected throughout each sampling period  for each data source (¶0056 probes can be any agent hardware and/or software combination that can collect the desired performance metric data; ¶0171 probe  data importer, test data (probe test agent); ¶0172 data is processed, and data structures in memory are updated to reflect the collected performance metric data) and to update the fractile information instance associated with each data source each data point throughout the sampling period, (¶0033 agent programs collect, compress and send the performance data over the data link to server; ¶0171 data import (collection and/or upload) operations at regular intervals; ¶0174 sampling intervals; ¶0176 probe adds updated performance data; performance metric data) and to up- load the fractile information instances to the control center after the end of each sampling period, to be available for further processing. (¶0033 agent programs collect, compress and send the performance data over the data link to server; ¶0177 central server processing analysis of performance metric data).
Although Bhave teaches the method recited above, wherein Bhave fails to expressly teach wherein the system is configured to provide at the beginning of each sampling period for each data source an empty fractile information instance of a type associated with the data source.
wherein the system is configured to provide  at the beginning of each sampling period for each data source an empty fractile information instance of a type associated with the data source, (¶0103 counter, sampling window; ¶0239 counters within each of the network communications devices may be reset; ¶0337 window size is at zero (0)).
Thus given the teachings of Bugenhagen it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Bugenhagen and Bhave for refreshing/clearing sampling window start value to zero and providing updates during sampling window. One of ordinary skill in the art would be motivated to allow for marking information to implement QoS for the shared traffic flows. (See Bugenhagen para 0026)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bhave (US20130091168) in view of Bugenhagen (US20130301460) and in further view of Dion (US20150341812) and in further view of Duffield (US20090161570).
As to claim 10, the combination of Bhave and Bugenhagen teach the method of claim1, wherein the combination of Bhave and Bugenhagen fail to expressly teach the method of measuring metric of a computer network according to claim 1, - wherein two or more fractile information instances are associated with each data source, wherein, for each data source, exactly one fractile information instance is active during each sampling period, wherein, for each data source, exactly one fractile information instance is active during each sampling period wherein, for each data source, the non-active fractile information instances are passive during each sampling period, wherein, for each data source, the active fractile information instance  is empty  at the beginning a sampling period, wherein, for each data source, the passive fractile information instances are transmitted- and/or stored to be available for further processing, wherein, for each data source, at least one passive tractile information instance can be recycled at the end of each sampling period to become the empty active tractile information instance for the following sampling period.
Dion, however discloses, The method of measuring metric of a computer network according to claim 1, - wherein two or more fractile information instances are associated with each data source, wherein, for each data source, exactly one fractile information instance is active during each sampling period, (¶0038  two network traffic stream (s); ¶0042 active  medium,  data; ¶0122 measured  metrics; ¶0196 stream at a sampling rate) wherein, for each data source, exactly one fractile information instance is active during each sampling period, (¶0064 information from active monitor; ¶ 0196 stream at a sampling rate) wherein, for each data source, the non-active fractile information instances are passive during each sampling period, (¶0064 information from the passive monitor; ¶0196 stream at a sampling rate) wherein, for each data source, the passive fractile information instances are transmitted- and/or stored to be available for further processing, (¶0064 information from the passive monitor; ¶0192 Storing data and Transmitting data; ¶0196 stream at a sampling rate).
Thus given the teachings of Dion it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Dion, Bhave and Bugenhagen for sampling passive and active data flows. One of ordinary skill in the art would be motivated to allow for implementing error correction algorithms to repair network data flows. (See Dion para 0178)
Although Dion teaches the method recited above, wherein Dion fails to expressly teach
wherein, for each data source, the active fractile information instance is empty  at the beginning a sampling period and wherein, for each data source, at least one passive tractile information instance can be recycled at the end of each sampling period to become the empty active tractile information instance for the following sampling period.
Duffield, however discloses, wherein, for each data source, the active fractile information instance is empty at the beginning a sampling period, (¶0097 sampling window can be started at time from zero; ¶0100 sample object count is reset to zero) wherein, for each data source, at least one passive tractile information instance can be recycled at the end of each sampling period to become the empty active tractile information instance for the following sampling period. (¶0007 passively gathered traffic data; ¶0054 traffic comprising attributes of the sampled object; ¶0086 sampled object reset to 0).
Thus given the teachings of Duffield it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Duffield, Bhave, Bugenhagen and Dion for resetting sampling window value of passive data flows. One of ordinary skill in the art would be motivated to allow for using a sampling algorithm to reduce sampling data volumes. (See Duffield para 0052)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhave (US20130091168) in view of Bugenhagen (US20130301460) and in further view of Towns-von Stauber (US20060153174).
As to claim 6, the combination of Bhave and Bugenhagen teach the method of claim1, wherein the combination of Bhave and Bugenhagen fail to expressly teach The method of measuring metrics of a computer network according to claim 1, wherein the step of further processing includes performing advanced statistical analysis, such as computation of rank statistics, from the tractile information instance without having access to the full sample.
Towns-von Stauber, however discloses, the method of measuring metrics of a computer network according to claim 1, wherein the step of further processing includes performing (¶0082 measures metric; calculates score; ¶0092 samples of network metrics; ¶0100 analysis samples packets). 
Thus given the teachings of Towns-von Stauber it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Towns-von Stauber, Bhave and Bugenhagen calculating statistical rank and/or score for network samples. One of ordinary skill in the art would be motivated to allow for continuously monitor network traffic. (See Towns-von Stauber para 0119)
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhave (US20130091168) in view of Bugenhagen (US20130301460) and in further view of Wegener (US20130054661).
As to claim 10, the combination of Bhave and Bugenhagen teach the method of claim1, wherein the combination of Bhave and Bugenhagen fail to expressly teach The method of measuring metrics of a computer network according to claim 1, wherein a base 2 is used for the exponent.
Wegener, however discloses, the method of measuring metrics of a computer network according to claim 1, wherein a base 2 is used for the exponent. (¶0066 exponent (base 2).
Thus given the teaching of Wegener it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Wegener, Bhave and Bugenhagen for utilizing log base values. One of ordinary skill in the art would be motivated to allow for preventing errors in the mantissa when changing the value of the exponent. (See Wegener para 0098)
As to claim 11, the combination of Bhave and Bugenhagen teach the method of claim1, wherein the combination of Bhave and Bugenhagen fail to expressly teach The method of measuring  metrics of a computer network according to claim 1, , wherein a base 10 is used for the exponent
Wegener, however discloses, the method of measuring metrics of a computer network according to claim 1, wherein a base 10 is used for the exponent. (¶0088 exponent corresponds to the log base (corresponds to base 10)).
Thus given the teaching of Wegener it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Wegener, Bhave and Bugenhagen for utilizing log base values.  One of ordinary skill in the art would be motivated to allow for maintain accurate information while decreasing the amount of traffic data. (See Wegener para 0003)
As to claim 12, the combination of Bhave and Bugenhagen teach the method of claim10, wherein the combination of Bhave and Bugenhagen fail to expressly teach The method of measuring metrics of a computer network according to claim 10, wherein principal representation of tractile information therefore consists of an interval of exponents defining the values with smallest and largest absolute value and a fixed number of bits representing the significant figures or mantissa. 
Wegener, however discloses, the method of measuring metrics of a computer network according to claim 10, wherein principal representation of tractile information therefore consists of an interval of exponents defining the values with smallest and largest absolute value and a fixed number of bits representing the significant figures or mantissa. (¶0023 bits representing each of the mantissas associated exponent value; ¶0088 mantissas for samples; exponent corresponding to corresponding sets of mantissas; ¶0089 fixed, absolute exponent value).
Thus given the teaching of Wegener it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Wegener, Bhave and Bugenhagen for exponents defining the absolute and fixed values. One of ordinary skill in the art would be motivated to allow for comparing measured quality to desired quality. (See Wegener para 0116)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US9210053) teaches a system and method for management of network monitoring information. Sloth (US20050027858) System and method for measuring and monitoring performance in a computer network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454